April 9, 2012 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: Ryan Houseal, Attorney-Advisor Re: Network-1 Security Solutions, Inc. Post-Effective Amendment No. 5 to Form S-1 Filed March 23, 2012 File No. 333-143710 Dear Mr.Houseal: On behalf of our client, Network-1 Security Solutions, Inc. (the "Company"), the accompanying amendment to the Post-Effective Amendment No. 5 to Form S-1 of Network-1 Security Solutions, Inc. is filed solely to add as Exhibit No. 23.1 the consent of the Company’s independent registered accounting firm, which was omitted from the filing on April 6, 2012. Please contact the undersigned with any comments or questions relating to the filing at your earliest convenience. Sincerely, /s/ Sam Schwartz Sam Schwartz Ss:vc cc:CoreyM. Horowitz, Chairman and Chief Executive Officer
